Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
“a mesh conveyor belt” must be shown or the feature canceled from the claim 10.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-3, and 11-14 recite the phrase “and/or” which renders the claim indefinite. This language is indefinite because it is not clear what is being claimed and what the scope is. No person of the ordinary skill in the art would know what “and/or” means with reasonable
certainty. Therefore, the scope is unclear and for purposes of examination, the limitations that follow “and/or” will be considered optional. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1, 3, 11, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada (US 20110091619 A1).
Regarding claims 1 and 11, Yamada teaches a system for cooling and/or heating one or more articles (apparatus 1), the system comprising: a reservoir (tank 3) configured to contain a liquid (solution 30); and a belt conveyor system (via gondola 5 as transfer means, as shown on figure 1); wherein the belt conveyor system is configured in a first mode of operation to cause one or more articles to be moved within the reservoir (ropes 52 serve to transfer the cargos 51 from the outside of the freezing chamber 2 through the inlet 21 into the freezing chamber 2 to immerse the cargos 51 in the alcohol solution 30 in the freezing tank 3, pg3 paragraph 0027); and wherein the belt conveyor system is configured in a second mode of operation to cause one or more articles to be removed from the reservoir (thereafter to lift the cargos 51 upward out of solution 30 so as to expose them to the dried air discharged from the unit coolers 4, pg3 paragraph 0027).
	Further, it is understood, claim 1 includes an intended use recitation, for example “…configured to...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Further, it is noted that although the preamble of claims 12 is directed towards a method, the structure of the combined teachings discloses all the structure being provided in the method steps, thus the method is also anticipated by the combined teachings. If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated or rendered obvious by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently or obviously perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus. See MPEP 2112.02.
	Regarding claims 3 and 13, Yamada teaches wherein the belt conveyor system (via gondola 5 as transfer means, as shown on figure 1) is configured in the second mode of operation to cause one or more articles to be removed from the cooling and/or heating system (the ropes 52 transfer the cargos 51 out of the freezing chamber 2 through the outlet 22 of apparatus 1, pg3 paragraph 0027 and as shown on figure 1).
Further, it is noted that although the preamble of claim 13 is directed towards a method, the structure of the combined teachings discloses all the structure being provided in the method steps, thus the method is also anticipated by the combined teachings. If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated or rendered obvious by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently or obviously perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus. See MPEP 2112.02.
Further, it is understood, claim 3 includes an intended use recitation, for example “…configured to...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US 20110091619 A1) in view of Zittel et al (US 20110005241 A1).
Regarding claims 2 and 12, Yamada teaches the invention as described above but fail to teach wherein the belt conveyor system is configured in the first mode of operation to cause one or more articles to be tumbled and/or rocked within the reservoir.
However, Zittel teaches wherein the belt conveyor system (cooler 10, as shown on figure 2) is configured in the first mode of operation to cause one or more articles to be tumbled and/or rocked within the reservoir (screen 182 is inclined to define a ramp for food product to tumble (e.g., slide and/or roll) downwardly along, pg3 paragraph 0049, toward their product containment section 62 or 66 which are within their respective fluid levels 142, 146, and 148, as shown on figure 2).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the apparatus in the teachings of Yamada to include wherein the belt conveyor system is configured in the first mode of operation to cause one or more articles to be tumbled and/or rocked within the reservoir in view of the teachings of Zittel for the food product is retained on the screen and continues toward the subsequent product containment section 62, 66. 
Further, it is noted that although the preamble of claims 12 is directed towards a method, the structure of the combined teachings discloses all the structure being provided in the method steps, thus the method is also anticipated by the combined teachings. If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated or rendered obvious by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently or obviously perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus. See MPEP 2112.02.
Further, it is understood, claim 2 includes an intended use recitation, for example “…configured to...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US 20110091619 A1) in view of Zittel et al (US 20110005241 A1).
Regarding claim 4, Yamada teaches the invention as described above but fail to teach wherein: the belt conveyor system comprises a conveyor belt; and the belt conveyor system is configured such that an upper part of the conveyor belt has a curved form in the first mode of operation.
However, Zittel teaches wherein: the belt conveyor system (cooler 10, as shown on figure 2) comprises a conveyor belt (via conduits 94, 94a, 94b); and the belt conveyor system is configured such that an upper part of the conveyor belt has a curved form (as annotated below on figure 2) in the first mode of operation (conduit 94 and redirects the food product and the fluid downwardly toward the dewatering member 110, which then directs the food product into the subsequent product containment section 62, 66, as described on pg3 paragraphs 0047-0048).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the apparatus in the teachings of Yamada to include wherein: the belt conveyor system comprises a conveyor belt; and the belt conveyor system is configured such that an upper part of the conveyor belt has a curved form in the first mode of operation in view of the teachings of Zittel to utilize a conveyor belt in an curved form on the to be able to insert food products for rapid cooling. 
Further, it is understood, claim 4 includes an intended use recitation, for example “…configured to...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.


    PNG
    media_image1.png
    531
    835
    media_image1.png
    Greyscale

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US 20110091619 A1) in view of Zittel et al (US 20110005241 A1) and in further view of Kilburn (US 20050287258 A1).
Regarding claim 5, the combined teachings teach the invention as described above but fail to teach wherein the belt conveyor system is configured such that the upper part of the conveyor belt becomes taut in the second mode of operation.
However, Kilburn teaches wherein the belt conveyor system (conveyor assembly 24) is configured such that the upper part of the conveyor belt (upper portion of conveyor belt 37 where sprocket 42 is located, as shown on figure 1) becomes taut in the second mode of operation (as the tension is conveyor belt 37 is maintained by tensioner 75, the motor 46 is connected to sprocket 42 to assist in the removal of foods from trays 30A/30B, as shown on figure 1).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the apparatus in the combined teachings to include wherein the belt conveyor system is configured such that the upper part of the conveyor belt becomes taut in the second mode of operation in view of the teachings of Kilburn to assist in the continuous movement of food product throughout the conveyor belt. 
Further, it is understood, claim 5 includes an intended use recitation, for example “…configured to...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 6, the combined teachings teach wherein the belt conveyor system (cooler 10, as shown on figure 2 of Zittel) is configured such that the upper part of the conveyor belt (upper portion of conduits 94, 94a, 94b below 106A, as show on figure 2 of Zittel) becomes inclined in the second mode of operation (upper portion of conduits 94, 94a, 94b below 106 is in an inclined manner as the food product is removed, as show on figure 2 of Zittel).
Further, it is understood, claim 6 includes an intended use recitation, for example “…configured to...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 14, the combined teachings all the limitations of the claims. See claims 4-6. 
Further, it is noted that although the preamble of claims 14 is directed towards a method, the structure of the combined teachings discloses all the structure being provided in the method steps, thus the method is also anticipated by the combined teachings. If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated or rendered obvious by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently or obviously perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus. See MPEP 2112.02.

Claim 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US 20110091619 A1) in view of Zittel et al (US 20110005241 A1) and in further view of Kilburn (US 20050287258 A1).
Regarding claim 9, the combined teachings teach the invention as described above but fail to teach wherein the conveyor belt comprises one or more fins.
However, Kilburn teaches wherein the conveyor belt (conveyor belt 37 of Kilburn) comprises one or more fins (via trays 30A and 30B of Kilburn).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the apparatus in the combined teachings to include wherein the conveyor belt comprises one or more fins in view of the teachings of Kilburn to continuously move the food products along the conveyor belt.
Regarding claim 10, the combined teachings teach wherein the conveyor belt (conveyor belt 37 of Kilburn) comprises a mesh conveyor belt (guide members 51-54 are preferably formed of a polymer or material similar to that which is used to manufacture the conveyor belt 37, thereby a mesh material, as described in pg2 paragraph 0020 of Kilburn).
Claims 7-8, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US 20110091619 A1) in view of Ackley (US 5655453).
Regarding claims 7 and 15, the combined teachings teach the invention as described above but fail to teach wherein: the belt conveyor system comprises a conveyor belt driven by one or more sprockets; the one or more sprockets comprise a first set of one or more sprockets and a second set of one or more sprockets; the belt conveyor system is configured such that the second set of one or more sprockets is arranged in a lowered position in the first mode of operation; and the belt conveyor system is configured to move the second set of one or more sprockets to a raised position in the second mode of operation.
However, Ackley teaches wherein: the belt conveyor system (conveyor mechanism 4) comprises a conveyor belt (chain conveyor 10) driven by one or more sprockets (multiple sprockets 11, figure 2); the one or more sprockets comprise a first set of one or more sprockets (one sprocket 11, figure 2) and a second set of one or more sprockets (another sprocket 11, figure 2); the belt conveyor system (conveyor mechanism 4) is configured such that the second set of one or more sprockets is arranged in a lowered position (sprockets 11 on right portion of conveyor mechanism 4, figure 2) in the first mode of operation (first mode of operation as described in Yamada, see rejection in claim 1); and the belt conveyor system (conveyor mechanism 4 is configured to move the second set of one or more sprockets to a raised position (operation of the adjustment mechanism 24 is used to raise and lower the sprocket 11, col 6 lines 60-62) in the second mode of operation (second mode of operation as described in Yamada, see rejection in claim 1).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the apparatus in the combined teachings to include wherein: the belt conveyor system comprises a conveyor belt driven by one or more sprockets; the one or more sprockets comprise a first set of one or more sprockets and a second set of one or more sprockets; the belt conveyor system is configured such that the second set of one or more sprockets is arranged in a lowered position in the first mode of operation; and the belt conveyor system is configured to move the second set of one or more sprockets to a raised position in the second mode of operation in view of the teachings of Ackley to provide a method to raise and lower the sprockets according to the first and second modes of operation of the conveyor mechanism. 
Further, it is understood, claim 7 includes an intended use recitation, for example “…configured to...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Further, it is noted that although the preamble of claims 15 is directed towards a method, the structure of the combined teachings discloses all the structure being provided in the method steps, thus the method is also anticipated by the combined teachings. If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated or rendered obvious by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently or obviously perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus. See MPEP 2112.02.
Regarding claim 8, the combined teachings teach further comprising one or more cylinders (variety of devices may be used to implement the adjustment mechanism 24, such as the jackscrew arrangement which is shown, a motor-operated lifting device, or other equivalent mechanism, col 6 lines 57-60 of Ackley) configured to move the second set of one or more sprockets (another sprocket 11, figure 2 of Ackley) between the lowered position and the raised position (adjustment mechanism 24 is used to raise and lower the sprocket 11, col 6 lines 61-62 of Ackley).
Further, it is understood, claim 8 includes an intended use recitation, for example “…configured to...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Conclusion
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to DARIO ANTONIO DELEON whose telephone number is (571)272-8687. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DARIO ANTONIO DELEON/Examiner, Art Unit 3763                                                                                                                                                                                                        

/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763